           Case 1:19-cv-01442-CCB Document 57 Filed 06/26/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


HEAVEN WHITE, Individually and on *
Behalf of her three minor children,
et al.                              *

                     Plaintiffs          *     Civil Action No.: 1:19-cv-01442-CCB

      v.                                 *

THE CITY OF ANNAPOLIS, et al.            *

                     Defendants          *

*     *        *     *      *       *    *     *   *         *      *      *      *
                                  ENTRY OF APPEARANCE

Dear Mr./Ms. Clerk:

      Please enter the appearance of MICHAEL B. RYND, keeping the appearance of

KARPINSKI, COLARESI & KARP, P.A., as additional counsel for the CITY OF

ANNAPOLIS and MAYOR GAVIN BUCKLEY, some of the Defendants.


                                         KARPINSKI, COLARESI & KARP, P.A.

                                         By:          /s/ Michael B. Rynd
                                               Michael B. Rynd, #28765
                                               120 East Baltimore Street
                                               Suite 1850
                                               Baltimore, Maryland 21202-1617
                                               410-727-5000
                                               Fax 410-727-0861
                                               mrynd@bkcklaw.com
                                               Attorneys for Defendants City of Annapolis
                                               and Mayor Gavin Buckley
         Case 1:19-cv-01442-CCB Document 57 Filed 06/26/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of June 2020, a copy of the foregoing was

electronically filed, with notice to:

P. Joseph Donahue, Esquire
Wise & Donahue, P.C.
18 West Street
Annapolis, Maryland 21401

Kathleen M. Hughes, Esquire
Lisa M. Sarro, Esquire
Maryland Legal Aid
Anne Arundel County Office
P.O. Box 907
Annapolis, Maryland 21404
Attorneys for Plaintiffs



                                                     /s/ Michael B. Rynd
                                               Michael B. Rynd
                                               Counsel for Defendants City of Annapolis
                                               and Mayor Gavin Buckley
